OPINION OF THE COURT
Per Curiam.
The respondent was served with a petition containing *140multiple charges of professional misconduct. In his answer, he largely admitted the major allegations contained in the petition. After a hearing, the Special Referee sustained all of the charges. The petitioner now moves to confirm Special Referee’s report. The respondent opposes the petitioner’s motion.
Based on the evidence adduced at the hearing, including the respondent’s admissions, all of the charges are sustained.
In determining the appropriate measure of discipline to impose, the respondent asks the Court to consider his professional background as a civil rights attorney, as well as his community service activities. He also asks the Court to consider that he did not convert client funds or use them for his own benefit, that his clients received all of the funds to which they were entitled, and that he now has remedied and corrected his prior practices. The respondent asks the Court to balance the good he has done as an attorney against his technical violations of the Disciplinary Rules.
Under the totality of the circumstances, the respondent is suspended from the practice of law for a period of one year.
Prudenti, P.J., Ritter, Santucci, Altman and Goldstein, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Michael H. Sussman, is suspended from the practice of law for a period of one year, commencing July 10, 2002, and continuing until the further order of this Court, with leave to the respondent to apply for reinstatement no sooner than six months prior to the expiration of the said period of one year upon furnishing satisfactory proof that during the said period he (a) refrained from practicing or attempting to practice law, (b) has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10), and (c) has otherwise properly conducted himself; and it is further,
Ordered that pursuant to Judiciary Law § 90, during the period of suspension and until further order of this Court, the respondent, Michael H. Sussman, is commanded to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to an*141other an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.